Citation Nr: 0937048	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  07-17 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a bipolar disorder.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for bilateral foot and 
great toe disabilities.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1978 to April 1986 and from May 1986 to April 1992.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Reno RO.  The Veteran's notice of disagreement also addresses 
claims of service connection for arm and hand disabilities; 
however, his substantive appeal limited the appeal to the 
issues addressed herein.  In May 2008 a videoconference 
hearing was held before the undersigned; a transcript of the 
hearing is associated with the claims file.  In August 2008, 
the case was remanded for additional development.  A March 
2009 rating decision granted service connection for migraine 
headaches; accordingly, the matter of service connection for 
a headache disorder is no longer on appeal.


FINDINGS OF FACT

1.  The Veteran's bipolar disorder was not manifested in 
service and a preponderance of the evidence is against 
finding that it is related to his service.

2.  The Veteran's low back complaints in service were acute 
and resolved; a chronic low back disability was not 
manifested in service; arthritis of the lumbar spine was not 
manifested in his first post-service year; and a 
preponderance of the evidence is against a finding that his 
current low back disability is related to his service.  

3.  Bilateral foot and chronic great toe disabilities were 
not manifested in service; right great toe pain manifested in 
service was acute and resolved; and a preponderance of the 
evidence is against a finding that any current bilateral foot 
or great toe disability is related to the Veteran's service.  
CONCLUSIONS OF LAW

1.  Service connection for a bipolar disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009). 

2.  Service connection for a low back disability is not 
warranted.  §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

3.  Service connection for bilateral foot and great toe 
disabilities is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans 
Claims (Court) held that the notice requirements of the VCAA 
applied to all 5 elements of a service connection claim 
(i.e., to include the rating assigned and the effective date 
of award).
December 2004, January 2006, and March 2006 letters provided 
the Veteran with pre-decisional notice of VA's duties to 
notify and assist him in the development of the claims.  They 
informed the Veteran of the evidence and information 
necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of 
his claims, and the assistance that VA would provide to 
obtain information and evidence in support of his claims.  He 
was also advised of disability ratings and effective dates of 
awards.

The Veteran's service treatment records (STRs) are associated 
with his claims file, and VA has obtained all 
pertinent/identified records that could be obtained.  All 
evidence constructively of record has been secured.  The 
Veteran was afforded VA examinations for his low back, feet, 
and great toes.  He was not afforded a VA examination with 
respect to bipolar disorder.  The Board finds that such 
examination was not necessary.  Under 38 C.F.R. 
§ 3.159(c)(4), a VA medical examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the veteran suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  The Court has held that the requirement that a 
disability "may be associated" with service is a "low 
threshold" standard.  McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006).  Here, a medical opinion is not necessary to 
decide this claim, as such opinion could not establish that 
there was a related disease or injury in service.  See 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is 
not required to accept a medical opinion based on a 
claimant's recitation of medical history).  There is no 
evidence in the Veteran's service personnel or treatment 
records that even suggests a psychiatric disability.  Hence, 
element (B) listed above is not met.  VA's duty to assist is 
met. 

Legal Criteria 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background and Analysis

Bipolar Disorder

The Veteran's STRs are silent for complaints, findings, or 
diagnosis of a psychiatric disorder.  His service personnel 
records include a December 1990 record that notes he was 
counseled regarding illicit drug use  that was identified by 
urinalysis.  He was placed in a treatment/aftercare program.

An October 2004 VA treatment record notes the Veteran 
presented with very rapid speech.  Although the focus was not 
psychiatric, the examiner noted the Veteran had a family 
history of schizophrenia and bipolar disorder.  The 
assessment included rule out bipolar, depression.  A November 
2004 note by the same physician shows an assessment of 
anxiety and history of bipolar.  A December 2004 mental 
health record provides no details but notes the Veteran was 
anxious and his mood was depressed; the assessment was 
bipolar II.  A March 2005 mental health note indicates the 
assessment had not changed, and that the Veteran needed a 
full diagnostic assessment.  An April 2005 mental health 
assessment notes the Veteran reported that his problems began 
around 1982 and increased after a 1999 car accident.  He 
reported that he was depressed prior to the accident and that 
the accident exacerbated the symptoms.  His symptoms and 
psychiatric history were noted and indicated he first 
received treatment in 2004.  The clinical diagnosis was 
bipolar disorder, mixed.  Later mental health treatment 
records through 2007 reflect no change in his diagnosis.  An 
April 2007 note indicates the Veteran reported that he smoked 
marijuana in service to self-medicate symptoms of depression 
and anxiety.  The psychiatrist commented that it was quite 
likely that the Veteran's bipolar disorder was first 
manifested in the service.  

Records received from the Social Security Administration 
(SSA) include an August 2005 Psychological evaluation.  The 
psychologist reviewed VA treatment records that were 
provided, obtained a history from the Veteran, and examined 
him.  The diagnosis was bipolar disorder NOS.

At the hearing in May 2008, the Veteran testified about the 
stress and pressure placed upon him in service due to his job 
and raising a family.  In an effort to find a way to calm 
down, he turned to marijuana.  He tested positive on a 
urinalysis test during service, but he denied usage and, 
based on several endorsements he received, there was no 
reason to believe that he used drugs or was an excessive 
drinker.  However, he also stated that he was put in a 
"Substandard Performance Review Program" and subsequent 
urinalysis tests were clean.  He stated that the stress and 
anxiety that he felt in service were the same symptoms he 
continued to have since then.  After service, he continued to 
have symptoms and it was not until 2004 that his employer 
realized his behavior indicated he had mental problems.  He 
also related that his symptoms started some time around 1988 
or 1989.  He added that his wife also has bipolar disorder; 
even though he did not discuss his symptoms with doctors 
after his separation from service his wife noticed that his 
symptoms similar to hers.  He testified that he switched to 
alcohol to self-medicate and consumed increasing amounts of 
alcohol.  This behavior continued through 2004 when bipolar 
disorder was diagnosed.  His first treatment was from a 
private physician who prescribed Zoloft in 2003.  Since the 
medication had no affect on him, he assumed he was not 
clinically depressed. 

The preponderance of the evidence is against a finding that 
the Veteran's has a bipolar disorder that is related to his 
service.  Although the record shows he has a diagnosis of 
bipolar disorder, the other elements necessary to establish 
service connection are not shown.  There is no objective 
evidence that such disability was manifested in service; his 
STRs are silent for complaints, findings, or diagnosis of 
bipolar disorder.  He has testified that he did not seek 
treatment for his symptoms during service, but instead self-
medicated with marijuana and alcohol.  While he did test 
positive for marijuana use in service, this merely reflects 
illicit drug use in service (and does not substantiate he had 
symptoms of a bipolar disorder therein).  Notably, 
psychiatric evaluations in service, including on separation, 
were all normal.  

While the Veteran alleges that he has had symptoms of bipolar 
disorder ever since his separation from service, in 1992, his 
accounts are not corroborated by contemporaneous records, and 
are considered compensation-driven, and not credible.  If, as 
he alleges, he and his wife noticed that he had the same 
symptoms as his wife (who was found to have, and received 
treatment for, bipolar disorder), he provides no explanation 
as to why he did not report such symptoms to medical care 
providers/seek treatment.  While lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Here, the normal separation 
examination coupled with the absence of post-service 
complaints until 12 years after discharge, renders the 
Veteran's accounts not credible.   

As noted by the Veteran's representative at the 
videoconference hearing, a VA examiner has indicated that the 
Veteran reported he used drugs in service to mask his 
symptoms of anxiety and depression.  Based on this self-
report, the examiner opined, that the Veteran's bipolar 
disorder was likely to have first manifested in service.  
However, the Board finds this opinion lacking in probative 
value; it is based on history the Veteran provided (of 
anxiety and depression) which is inconsistent with 
psychiatric evaluations in service which detected no 
abnormality.  The Court has held that reliance on an 
appellant's statements renders a medical report incredible 
only if the Board rejects those statements.  Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006).  As the Board finds 
the Veteran's reports inaccurate and that the examiner relied 
on such statements, the opinion has no probative value.  
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that 
a physician's opinion based on an inaccurate factual premise 
has no probative value).  

The only objective evidence of record regarding the onset of 
the Veteran's bipolar disorder is the record dated in 2004 
that first notes a diagnosis of such disease.  Significantly, 
a lengthy time interval between service and the initial 
postservice clinical notation of complaints or symptoms 
associated with a disability for which service connection is 
sought is, of itself, a factor for consideration against a 
finding that the current disability is related to service.  
See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000) 
(in a claim alleging that a disability was aggravated by 
service).  In the absence of probative and persuasive 
evidence that the Veteran's bipolar disorder was manifested 
in service/might be related to his service, the preponderance 
of the evidence is against this claim, and it must be denied.

Low Back Disability

The Veteran's STRs include a September 1981 note that 
indicated he pulled his back.  In May 1982, he reported that 
he had low back pain since the prior night after moving 
furniture; the assessment was low back pain.  A follow-up 
record notes his low back muscle strain was improving.  An 
undated record notes acute muscle strain in the lower back.  
In July 1983, he reported having one day of low back pain 
following horseback riding.  

A July 1999 postservice treatment record notes the Veteran 
reported he was in a head-on collision several days prior.  
He reported feeling general stiffness in multiple sites.  He 
did not want to go to an emergency room due to the cost. and 
asked for a referral to a chiropractor instead.  A January 
2001 MRI report notes the Veteran had back pain with 
radiculopathy.  A lumbar spine MRI showed mild disc 
degeneration at the L5-S1 level with a dorsal annular tear 
and a diminutive central protrusion that did not 
significantly impinge upon the thecal sac or S1 nerve root.  
There was also mild bilateral facet degeneration at the L4-L5 
level.  

November 2004 VA treatment notes indicate the Veteran 
complained of low back pain and requested X-rays to determine 
the cause of his pain.  Lumbar spine X-rays revealed minimal 
scoliosis and mild degenerative changes.  In February 2005, 
he reported a 5 year history of chronic low back pain.  He 
also reported a back injury in 1982, while he was in service.  

On February 2006 VA examination, the Veteran reported that he 
had an injury around 1980 or 1981 when heavy gear fell out of 
a truck, landed on him, and pinned him to the ground.  He 
indicated that he was evaluated but he did not know the 
diagnosis.  He was given medication and his pain resolved 
after one month.  He also indicated that he continued to have 
periodic tightness and pain.  His reported history also noted 
a flare-up in 1999 that lasted 2 weeks and that since 2001 
his pain and tightness had been constant and mostly severe.  
The diagnoses were lumbago and mild osteoarthritis of the 
lumbar spine (it was noted that the Veteran's claims file was 
unavailable).  

At the May 2008 hearing, the Veteran testified that he was 
moving a closet in service when he slipped while going down 
stairs.  The closet fell on top of him, and he hit the stairs 
and ground hard.  His initial pain was alleviated by 
prescription medication, and it flared-up only occasionally 
in the first few months following the injury.  Eventually, it 
became progressively worse and more frequent to the point 
where he currently had daily pain.  He believed that on 
separation examination it was noted that he had back pain 
that was untreated.  He indicated that he treated his pain 
with Motrin between 1992 and 2001 and denied seeking any 
medical treatment during that time with the exception of 
going to a chiropractor in 1999.  

On January 2009 VA examination, it was noted that the 
Veteran's claims file was reviewed, and the examiner outlined 
the history of the Veteran's low back problems.  The Veteran 
complained of pain, stiffness, and muscle spasms in his low 
back with occasional flares.  The assessment was very mild 
degenerative disc disease age acquired of the lumbosacral 
spine.  The examiner noted that the Veteran had 2 minor 
incidents in service that involved back strain, and that they 
occurred in the 1980s.  He noted that the Veteran did not 
have any additional complaints reported through his discharge 
in 1992.  Due to the lack of documentation in the service 
medical records of any specific injury that would create a 
current disability the examiner agreed with the previous 
opinions that the Veteran's lumbosacral spine disability was 
unrelated to his military service.  

It is not in dispute that the Veteran has a low back 
disability.  However, lumbar osteoarthritis was not diagnosed 
in service or in the first postservice year; therefore, 
service connection for arthritis or the basis that it became 
manifest in service and persisted, or on a presumptive basis 
(under38 U.S.C.A. § 1112) is not warranted.

The Veteran's STRs show he had some low back complaints early 
on in his service; however, those resolved, as there were no 
back complaints after 1983, and as service separation 
examination, which included an evaluation of the spine, was 
silent for low back pathology or complaints (including in 
associated medical history).  Thus, the record reflects that 
the low back strain noted in service was acute and resolved.

Although the Veteran states he has had intermittent problems 
that gradually worsened, there is no postservice evidence of 
a low back disorder until 1999, after the Veteran was 
involved in a car accident.  Such evidence also supports a 
finding that the back strain noted in service was acute and 
had resolved, and that when postservice complaints were first 
noted, they were related to intercurrent injury.

The only competent (medical) evidence regarding the etiology 
of the Veteran's low back disability is in the opinion by the 
January 2009 VA examiner who opined, in essence, that the 
Veteran's low back disability is unrelated to his service.  
The opinion was based on a review of the claims file (and 
pertinent medical history) and examination of the Veteran, 
and was supported by rationale consistent with the record.  
Notably, the examiner also opined that the Veteran's 
degenerative disc disease was age related.  In the Board's 
judgment, the opinion is both probative and persuasive 
evidence that is against the Veteran's claim.  

There are no medical opinions in the record supporting the 
Veteran's claim.  While he may believe there is a nexus 
between his low back disability and service, the matter of a 
nexus between his current disability and complaints in 
service is a medical question that is not capable of being 
answered by lay observation.  Since the Veteran is not shown 
to have any medical training or expertise to provide an 
opinion regarding medical causation, his opinion in this 
matter is not competent evidence.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim; 
therefore, the benefit-of-the-doubt doctrine does not apply.  
The claim must be denied.

Bilateral foot and bilateral great toe

A STR in July 1983 notes the Veteran had a small blister on 
his right foot.  In August 1987, he complained of right foot 
pain at the point proximal to the great right toe.  He 
reported that he had the pain for one day following a 10 mile 
hike.  The assessment was joint injury to cuneiform medial 
right foot.

In March 2005, the Veteran presented to a VA medical facility 
with complaints of foot pain and great toe problems.  He 
identified the ball of his foot as the location of the 
problem and reported that it started in the military after a 
10 foot jump.  The diagnosis was foot pain and X-rays of his 
feet were planned.  In September 2005, he returned with 
complaints of foot pain.  The diagnosis was unchanged and the 
plan was for him to follow-up with the foot clinic.  

A December 2005 VA podiatry note indicates the Veteran 
complained of bilateral foot pain that was greater on the 
right.  It was a generalized pain that, according to his 
reported history, was due to an injury sustained in the 
service when he performed a 10 foot jump that resulted in 
chronic pain.  The podiatrist also inquired about back 
problems and he noted the Veteran had degenerative joint 
disease of the low back that related exactly to the 
dermatomes in the foot, which was an overlying condition that 
created the Veteran's pain.  The assessment was pes 
planovalgus (adult flat foot); and radiculopathy, L4, L5, S1, 
chronic plantar fasciitis bilaterally and gastroc soleus 
equinus of the right extremity.  

On February 2006 VA examination, the Veteran reported that 
during a training exercise in service in 1987 he completed a 
10 foot jump and landed with his toes pointed downward.  The 
jump resulted in bilateral great toe pain that was treated 
with medication; no X-rays were taken.  He reported that he 
continued to have daily pain in these areas since that 
incident and that he was evaluated several times in the 
Marines and post-service.  X-rays of the right foot were 
compared to previous X-rays taken in April 2005.  The only 
abnormality found was mild hallux valgus, which represented 
no significant change from the prior X-rays.  The diagnoses 
were as established by the podiatrist in December 2005 with 
mild hallux valgus included.  

In May 2008, the Veteran testified that while in service in 
August 1987 he had to jump over a ravine but fell instead and 
landed the wrong way.  He was treated with padding in his 
boots, rest for one day, and medication for the pain.  He 
said that the pain has continued over time and that a 
podiatrist took X-rays that indicated some of the bones were 
not in quite the right location.  He added that there was no 
time between the injury in 1987 and the present when he did 
not have some abnormal feeling or pain in his great toes.  
The Veteran assumed that his service treatment records only 
noted an injury to the right great toe because the corpsman 
considered that toe to have suffered the worse injury, but he 
stated both great toes were actually injured.  

On January 2009 VA examination, the Veteran complained of 
pain in the first metatarsal area and arch of his feet.  He 
also had cramps in his arches and crepitation in the first 
metatarsophalangeal joint, bilaterally.  X-rays of the left 
foot revealed mild hallux valgus and hammertoes, and a small 
cyst that involved the head of the first metatarsal that was 
likely degenerative; there was no evidence of fracture or 
dislocation.  X-rays of the right foot revealed mild hallux 
valgus and hammertoes; there was no evidence of fracture or 
dislocation.  The diagnosis was bilateral hallux valgus.  The 
examiner noted that the Veteran's bilateral foot disabilities 
had been turned down several times in the past because there 
was no good indication in service treatment records of an 
injury that would generate a traumatic disability.  Based on 
his review of the claims file, he noted the Veteran had one 
complaint of metatarsophalangeal joint discomfort in service 
in the 1980s with no subsequent complaints.  He stated there 
was no indication in service of the Veteran's current hallux 
valgus with bunions.  Similarly, there was no indication in 
service of the current minor degeneration of the first 
metatarsophalangeal joint bilaterally.  Due to the lack of 
documentation in the service treatment records of any 
specific injury that would create the current disabilities, 
the physician opined that the bilateral feet conditions are 
not related to service.

Regarding bilateral foot disability, the Board notes that 
there is no evidence of a chronic disability of either foot 
in service.  While the Veteran was found to have a blister on 
his right foot, such resolved.  The Veteran's current 
diagnosed bilateral foot disability is hallux valgus with 
bunions, and was first diagnosed many years after service.  

There is no competent (medical) evidence of a nexus between 
the Veteran's bilateral foot disability and his service.  The 
Board notes there is an approximately 13 year interval 
between the Veteran's separation from service and the 
earliest postservice documentation of a foot problem.  Such a 
lengthy time interval between service and the initial 
postservice clinical notation of complaints or symptoms 
associated with the disability for which service connection 
is sought is, of itself, a factor for consideration against a 
finding that the current disability is related to service.  
See Maxson, supra.  Furthermore, the opinion by the January 
2009 VA examiner was essentially against the Veteran's claim.  
As the examiner reviewed the records, examined the Veteran, 
and explained the rationale for his opinion citing to 
evidence, the opinion is probative and persuasive.  

Regarding the great toes, the Veteran's STRs note he injured 
his right great toe in service.  The record reflects that 
this was an acute injury and resolved since there were no 
further complaints noted during service, including on service 
separation examination (and in an associated medical history 
report) some 5 years after the injury.  The Veteran testified 
that both great toes were injured in service, and that he has 
continued to experience pain in the toes since then (even 
though he did not complain about it).  To the extent that he 
seeks to establish continuity of symptoms from an injury in 
service (see 38 C.F.R. § 3.303(c)) by his statements, his 
accounts lack credibility.  The absence of great toe 
complaints in service an initial mention following the injury 
and the fact that there was no clinical evidence of a great 
toe disability until many years after service is more 
probative than his more recent compensation-driven accounts 
of continuity of symptoms following injury in service.  

The only competent (medical opinion) evidence in the record 
regarding a nexus between great toe disability and the 
Veteran's service is in the opinion by the January 2009 VA 
examiner, and is against the Veteran's claim.  The physician 
acknowledged the injury in service, but he stated (in 
essence) that such would not result in the current 
disabilities.  As he reviewed the record, examined the 
Veteran, obtained an oral history from the Veteran, and 
explained the rationale for his opinion, it is considered 
probative and persuasive.  

The Board has considered all of the evidence of record and 
finds that a preponderance of the evidence is against the 
claim of service connection for bilateral foot and great toe 
disabilities.  Accordingly, the benefit-of-the-doubt doctrine 
does not apply; the claim must be denied.  


ORDER

Service connection for a bipolar disorder is denied.

Service connection for a low back disability is denied.

Service connection for bilateral foot and great toe 
disabilities is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


